Title: To Thomas Jefferson from Levi Lincoln, 9 April 1801
From: Lincoln, Levi
To: Jefferson, Thomas



Sir
Washington April 9th 1801

I have the honor to forward for your consideration several setts of papers on subjects to which the attention of government has been pressed by the applicants.
Priestman’s case will appear fully from his papers. Judge Peters certificate on the back of a former petition prefer’d to the treasurys office, excludes the idea of intentional wrong, for which purpose I have procured, & forward it. It seems at the time, when the transaction took place, there was a doubt on the construction of the law, since which the necessity of a permit is argued. And even now I am informed by Mr Lyon the collector refuses permits, & that goods are transported as by Priestman, without permits—It appears Mr […] refused releif, because there had been time for the law to be known—the difficulty was, it could not be understood—From a supposition that you would think proper to pardon, a blank, is forwarded for that purpose—I have written to the marshal to stay proceedings untill your pleasure would be known in the subject—
Mr Yznardi, is like the importunate widow his applications are incessant. I have consented, notwithstanding a deficiency of vouchers, to pay him the further sum of $2,000, on account. It appearing highly probable that that sum on a final settlement, will be found his due. From the statement of Mr Dallas of the two suits against  Mr Yznardi, I can contemplate no principles, upon which I think it would be right for the Executive to interfere in reference to the one in favor of Mr Israel. The cause of this action, is traced very remotely, & very incorrectly, to a regular exertion of consular authority. Mr Israel’s letter contains some weighty, altho common reasons against an interference.
It may be reasonable that the defence of Pentards action should be at the public expence. Or that the defendant should ultimately be indemnified. His conduct which is the ground of this process, appears to have been proper & meritorious.
The letter of Govr. St. Clair and the therein inclosed papers state a most outrageous violation of the rights of society. As the subject is important, I thought it my duty to forward it—opportunities may present for inquiries—
The Spanish ministers communication refering to papers was unattended with any, he has been written to on the subject—
Dent has accepted of the office of Marshal for the district of Potomac—Jones has been written to, from not having recd an answer, it is probable he is from home—Judge Bee has declined accepting of the office of Cheif Judge of the fifth circuit court of the United States, assigning as a reason his inability to undergo the fatigue incident to that office—the late Governor Lee of Maryland declines accepting of his commission as a justice of the peace—
I take the liberty of enclosing the national Intelligencer, have deferd observations on the propriety and expediency, of withholding the commissions with a view of availing myself of the opportunity of considering remarks, which I expected would have been made, on the discussion of its legality. I however have not heard or seen a syllable on the subject—
My private letters from the State of Massachusetts state a general approbation of the measures of Govt. and a great prevalence of the principles of republicanism. They say Gerry will be Governor. I perceive republican candidates a pushed for the Senate—By the address of our Legislature to Mr Adams, it appears that a renovation is necessary—
Genl. Smith is elected by a very great majority It is said & generally credited, that a Mr Sprigg is elected in the room of C Thomas—great is the power of truth, it must prevail—
I have Sir the honor to be most respectfully your most obedient Hum Sert.

Levi Lincoln

